Morris, J.
In cases of a similar class which have come before this court I have decided that when a first-class price is demanded and paid, the persons paving that price must have the same accommodations, and there must be a bona fide effort on the part of the carrier to furnish the same accommodations. The Sue, 22 Fed. Rep. 843. When public sentiment demands a separation of the passengers, it must he gratified to some extent. While this sentiment prevails among the traveling public, although unreasonable and foolish, it cannot he said that the carrier must be compelled to sacrifice his business in order to combat it. Within reasonable limits the carrier must be allowed to manage his own affairs. In this case, although the petitioner suffered some discomfort and humiliation, he was not obliged to leave the table, and his supper was served, and I do not find that he was discriminated against in any maimer which can be made the ground of a legal action. It was foolish and unreasonable, as I have said, in the other passengers to object to sit at the same table with this libelant, who is a well-behaved, educated minister of the Christian religion, simply because he may have negro blood in his veins, hut the owners of the steam-boat cannot bo held responsible in damages for that. There is some ground for a suspicion that the petitioner was not sufficiently protected by the officers of the steam-boat from the threats and indignities at the hands of certain passengers, but the proof fails to establish it, and they testified that they did all they could to prevent it. 1 therefore must dismiss the libel, but without costs.